United States Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended March 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 61,438,420 Unrealized Gain (Loss) on Market Value of Futures 200,070,030 Interest Income 762,532 ETF Transaction Fees 44,000 Total Income (Loss) $ 262,314,982 Expenses Investment Advisory Fee $ 1,305,280 Brokerage Commissions 436,427 SEC & FINRA Registration Expense 179,800 Tax Reporting Fees 93,550 NYMEX License Fee 71,591 Non-interested Directors' Fees and Expenses 27,674 Audit Fees 13,589 Legal Fees 3,540 Prepaid Insurance Expense 2,851 Total Expenses $ 2,134,302 Net Gain (Loss) $ 260,180,680 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/1/09 $ 3,816,165,315 Additions (2,500,000 Units) 71,487,969 Withdrawals (42,700,000 Units) (1,234,984,856) Net Gain (Loss) 260,180,680 Net Asset Value End of Period $ 2,912,849,108 Net Asset Value Per Unit (99,200,000 Units) $ 29.36 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended March 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
